OPINION
PER CURIAM.
On December 9, 1993, the Disciplinary Board of the Supreme Court of Rhode Island (board) filed its decision and recommendation for sanction pursuant to Rule 6(d) of article III of the Supreme Court Rules. On' February 16, 1994, Phillip S. Rosen (respondent) appeared with counsel to show cause why he should not be disciplined.
The board found, after hearing, that respondent had violated Rules 1.4(a) and 8.1(b) of the Rules of Professional Conduct — contained in article V of the Supreme Court Rules — by failing to communicate with clients regarding reasonable requests for information and by failing to respond to lawful demands for information from disciplinary counsel. Further, the board determined that in one case respondent had failed to act with the necessary competence and due diligence required of attorneys by Rules 1.1 and 1.3.
It was the recommendation of the board that the respondent be publicly censured for these violations, and that the respondent should practice under supervision. After hearing the arguments of counsel, we deem such an order appropriate.
Accordingly, it is hereby ordered, adjudged, and decreed that the respondent, Phillip S. Rosen, be publicly censured for engaging in the above-noted conduct. Further, this court directs the respondent to arrange for supervision and the assistance of other attorneys with whom he practices.